United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1871
                      ___________________________

                                Mike K. Strong

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Caliber Home Loans, Inc.; U.S. Bank Trust, N.A., as Trustee for LSF9 Master
 Participation Trust; Kozeny & McCubbin, L.C., Kerry Feld, Successor Trustee

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                    for the District of Nebraska - Omaha
                                ____________

                          Submitted: March 15, 2021
                            Filed: March 24, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
      Mike Strong appeals the district court’s1 dismissal of his diversity action. He
argues that the district court erred in dismissing his claims for breach of contract and
slander of title under Nebraska law. Upon careful de novo review, see Greenman v.
Jessen, 787 F.3d 882, 887 (8th Cir. 2015) (standard of review), we affirm.

       We agree with the district court that Strong’s breach-of-contract claim was
barred by res judicata under Nebraska law, as the claim accrued at the time of the
alleged breach, and could have been litigated in his prior diversity action. See C.H.
Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 764 (8th Cir. 2012) (federal
diversity judgment is given same claim-preclusive effect that state courts would give
to state court judgment); Weyh v. Gottsch, 929 N.W.2d 40, 52 (Neb. 2019) (contract
cause of action accrues at time of breach); Fetherkile v. Fetherkile, 907 N.W.2d 275,
286 (Neb. 2018) (elements of res judicata under Nebraska law; res judicata applies
to matters which might have been litigated in prior action). Assuming Strong’s
slander-of-title claim was not barred by res judicata--as the foreclosure sale of part
of the property at issue was not judicially confirmed until 2019--we agree with the
district court that Strong failed to state a claim. See Wilson v. Fieldgrove, 787
N.W.2d 707, 711 (Neb. 2010) (slander of title claim requires false and malicious
statement, and filing notice of valid claim is not false or malicious).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Brian C. Buescher, United States District Judge for the District
of Nebraska.

                                          -2-